Citation Nr: 1223484	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  95-24 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for spondylolisthesis at L4-L5 prior to November 18, 2010.  

2.  Entitlement to an evaluation in excess of 40 percent for spondylolisthesis at L4-L5 since November 18, 2010.  

3.  Entitlement to an extraschedular rating for service-connected spondylolisthesis at L4-L5.

4.  Entitlement to a total rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1964, and from December 1964 to December 1965. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In March 2000, the Board, in pertinent part, remanded the issue of entitlement to a rating in excess of a 20 percent rating for spondylolisthesis at L4-L5.  

In October 1999, the Veteran testified at a hearing before a Veterans Law Judge who is unavailable to participate in the final determination of this appeal.  See 38 C.F.R. § 20.707 (2011).  The case was remanded to the RO in September 2009 to afford the Veteran another Board hearing.  In February 2010, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  Copies of the transcripts of the October 1999 and February 2010 hearings are of record.  The issue on appeal at that time was adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2011).  

This case was also remanded by the Board in September 2010 for further development.  There has been substantial compliance with the remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included obtaining all outstanding VA outpatient treatment records generated since September 2008, affording the Veteran an opportunity to identify or submit other evidence relevant to the claim, and scheduling the Veteran for orthopedic and neurologic evaluations.  The Board finds a November 2011 private medical statement submitted by the Veteran subsequent to a November 2011 supplemental statement of the case without waiver of agency of original jurisdiction (AOJ) review is cumulative of the evidence previously considered.  

The Board notes that a November 2011 rating decision granted an increased 40 percent rating effective from November 18, 2010, for spondylolisthesis at L4-L5.  Therefore, the increased rating issue on appeal is more appropriately addressed as listed on the title page of this decision.

The Board also notes the Veteran raised the issue of entitlement to a TDIU in September 1996.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  The Board finds that the extraschedular rating and TDIU issues in this case are more appropriately addressed as separate issues.  

The issues of entitlement to an extraschedular rating and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to November 18, 2010, the Veteran's spondylolisthesis was manifested by no more than moderate lumbosacral strain or limitation of motion of the thoracolumbar spine with forward flexion limited to 45 degrees; ankylosis and intervertebral disc disease were not shown.

2.  For the period since November 18, 2010, the Veteran's spondylolisthesis is manifested by forward flexion limited to 5 degrees at worst, with no evidence of related neurological symptomatology; ankylosis and intervertebral disc disease are not shown.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent disabling for spondylolisthesis have not been met for the period prior to November 18, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5239, 5292, 5295 (before and after September 23, 2003). 

2.  The criteria for a rating in excess of 40 percent disabling for spondylolisthesis have not been met since November 18, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5239, 5292, 5295 (before and after September 23, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In the present case, the unfavorable rating decision that is the basis of this appeal was already decided and appealed prior to the enactment of the current § 5103(a) requirements in 2000.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial decision, the RO did not err in not providing such notice.  Rather, a veteran has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.   The Veteran was provided content complying notice in letters dated in August 2003 and September 2008.  Furthermore, the claims were readjudicated, and a supplemental statement of the case was issued in November 2011.  Consequently, the Board finds that the duty to notify has been satisfied.

With respect to the Dingess requirements, in September 2008, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records, VA treatment records, and private treatment records.  In a September 2000 supplemental statement of the case the Veteran was notified that the Social Security Administration (SSA) had reported that the medical records associated with his SSA claim were unavailable.  Efforts to obtain additional SSA records would be futile.  Further, the Veteran has submitted additional records and statements in support of his claim, and was provided an opportunity to set forth his contentions during the hearing before a Veterans Law Judge in February 2010.  Next, specific medical opinions pertinent to the issue appeal and adequate for rating purposes were obtained as recently as November 2010.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating Claims

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2011).  Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011). 

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2011).  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 (2011) and 38 C.F.R. § 4.45 (2011) should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

In addition, the Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  For the purpose of rating disability from arthritis, the lumbar vertebrae are considered groups of minor joints. 38 C.F.R. § 4.45 (2011). 

"[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The Court has held that pain itself does not rise to the level of functional loss as contemplated by VA regulations, but that pain may result in functional loss if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation of motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  Diagnostic Code 5010, used for rating traumatic arthritis, directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003, 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1. 

During the course of this appeal, the regulations for rating disabilities of the spine were revised, effective September 26, 2003.  68 Fed. Reg. 51454 (Aug. 27, 2003).  VA's Office of General Counsel has determined that the amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  The most favorable regulation will be applied after the date of regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000). 

Prior to September 26, 2003, ratings under Diagnostic Code 5294 were assigned using the criteria for lumbosacral strain, Diagnostic Code 5295.  A 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating was warranted for lumbosacral strain that was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space; a 40 percent evaluation was also warranted when only some of these symptoms were present if there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (effective prior to September 26, 2003). 

Prior to September 26, 2003, a 10 percent rating was assigned for slight limitation of motion of the lumbar spine, a 20 percent rating was warranted for moderate limitation of motion of the lumbar spine, and a 40 percent rating was warranted for severe limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (effective prior to September 26, 2003). 

Effective September 23, 2002, the rating criteria for intervertebral disc syndrome were amended to evaluate the disorder either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 10 percent rating was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a rating of 60 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  This regulation was again revised in September 2003. 

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified.  The reclassified diagnostic codes include 5236 (sacroiliac injury and weakness), 5237 (lumbosacral strain), 5239 (spondylolisthesis or segmental instability), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome).  68 Fed. Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc syndrome (DC 5243), permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a (effective September 26, 2003). 

Effective September 26, 2003, the rating criteria for the spine were revised as follows:
General Rating Formula for Diseases and Injuries of the Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): 


Rating
With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height 
10
Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2011). 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011). 

In this case, the Board notes that although there is X-ray evidence of arthritis in the lumbar spine, the Veteran is already in receipt of a rating in excess of 10 percent disabling under a limitation of motion diagnostic code, or under a diagnostic code whose rating is predicated on limitation of motion.  Therefore, the criteria listed under DC 5003 cannot serve as a basis for an increased rating for the lumbar spine disability.  See 38 C.F.R. § 4.14.  The Veteran's service-connected spondylolisthesis was initially rated under Diagnostic Code 5294, which contemplates sacroiliac injury and weakness; however, all applicable diagnostic codes are considered to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011). 

The Board notes the Veteran was in receipt of a 20 percent evaluation under Diagnostic Codes 5299-5294 when he filed his current claim for an increased rating for spondylolisthesis.  After the September 2003 regulation revisions set forth a General Rating Formula for Diseases and Injuries of the Spine, the applicable Diagnostic Code was changed to 5239, spondylolisthesis or segmental instability, although his evaluation remained at 20 percent.  However, in a November 2011 rating decision, the RO increased his rating to 40 percent under Diagnostic Code 5239 effective November 18, 2010, based on the results of a VA spine examination that showed forward flexion of the thoracolumbar spine limited to 30 degrees or less.  At the time of the November 2011 decision the Veteran's 20 percent rating had been in effect for 20 years or more and was protected.  See 38 C.F.R. § 3.951(b) (2011); Murray v. Shinseki, 24 Vet. App. 420, 427 (2011).  There is no indication that the change to the diagnostic code during the course of this appeal as resulted in any reduction of an assigned rating.  Therefore, the Board will first assess the propriety of the 20 percent evaluation assigned prior to November 18, 2010, and then assess the propriety of the 40 percent evaluation assigned since November 18, 2010.  

20 Percent Evaluation for Spondylolisthesis Prior to November 18, 2010

The Veteran was afforded a VA examination in February 1995, at which time he was provided a diagnosis of degenerative arthritis of the lumbosacral spine.  The Veteran indicated that he had been in three motor vehicle accidents since his initial in-service back injury: an accident in 1981 in which he injured his vertebral spine, an accident in 1982 which resulted in further back injury, and an accident in 1983 which resulted in exacerbation of his already present low back pain.  He complained of intermittent low back pain that occurred with prolonged standing for greater than 5 minutes, lifting greater than 20 pounds, bending, and prolonged walking.  He denied any radiation of his back pain into his lower extremities, and there was no numbness in his lower extremities.  Upon objective examination, his back was normal in appearance, with no postural abnormalities.  No fixed deformity was present, although musculature of the back revealed moderate spasm with mild tenderness of the paraspinal muscles on the right side of the lumbar spine.  Range of motion of the lumbar spine was limited to 90 degrees forward flexion; 30 degrees backward extension; 10 degrees right lateral flexion, with pain; 15 degrees left lateral flexion, with pain; and 35 degrees rotation, bilaterally.  Neurological testing revealed normal motor status and coordination.  Reflexes were normal and sensation was intact.  X-rays of the lumbar spine revealed mild degenerative, arthritic changes, with an old devotion fraction at the anterior upper margin of L4.  The Veteran indicated that he had not been employed since 1993 as a result of his low back symptomatology.

In March 1995, the Veteran was admitted to the Montgomery VA Medical Center with recurrence of low back pain which he related to his motor vehicle accident in 1981.  Although there was evidence of limitation of motion, the Veteran appeared to be neurologically intact and was treated with bed rest, physical therapy, pelvic traction, and mediation.  

The Veteran was afforded a VA spine examination in April 1997, at which time he was provided a diagnosis of degenerative joint disease of the lumbar spine, an old fracture at the anterior superior corner of the L4 body, Grade I spondylolisthesis at L5-S1, and spina bifida.  The Veteran described daily low back pain.  He indicated that pain was precipitated by bending over, sitting for more than an hour, and standing.  However, he could walk, run, and use stairs satisfactorily, although he occasionally experienced some burning pain that radiated down the lateral aspect of his left leg.  Upon objective examination, the Veteran exhibited normal musculature of the back, with no postural abnormalities or fixed deformities.  Range of motion of the lumbar spine was limited to 80 degrees forward flexion, 15 degrees backward extension, 15 degrees left lateral flexion, 10 degrees right lateral flexion, 25 degrees left rotation, and 20 degrees right rotation.  There was evidence of pain with all the range of motions tested.  However, neurological examination revealed that his sensation and reflexes were normal.  X-rays revealed degenerative arthritic changes of the lumbar spine with anterior and vertebral body spurring.  There was also evidence of Grade I spondylolisthesis at L5-S1 and spina bifida at L5.  The examiner opined that with pain on all his ranges of motion of the lumbar spine, the Veteran had significant functional loss.  The examiner noted that the Veteran had lost at least five jobs due to low back pain.  

The Veteran underwent magnetic resonance imaging (MRI) of the lumbar spine in July 1997, which revealed generalized degenerative changes, moderately severe central canal stenosis at L3-L4, a small left L4-L5 disc herniation, and foraminal stenosis at L4-L5 on the right.  

An MRI conducted in October 1999 revealed T12-L1 right paramedian disc herniation, increasing degenerative disc disease at L3-4 with narrowing of the spinal canal and lateral recesses, and mild Grade I spondylolisthesis at L5-S1.  

At his October 1999 Travel Board hearing, the Veteran testified experiencing his back trying to "lock up" on him as well as a sharp, stinging sensation in his legs, feet, and toes while driving.  He also described continuous back pain which radiated into his lower extremities.  The Veteran further testified that he was unable to hold a job due to his service-connected spondylolisthesis, as well as, skin disorders and a neck disorder.  

The Veteran was afforded a VA spine examination in May 2000, at which time he was provided diagnoses of spondylolisthesis at L4/L5, degenerative disc disease at L3/L4, an old fracture of the L4 vertebral body, and moderately severe functional loss due to low back pain.  The Veteran reported constant low back pain that radiated into his left hip and left lower extremity, accompanied by tingling and numbness in the left lower extremity.  He indicated that many times when he walked he felt as if his left leg was going to collapse under him.  Back pain was precipitated by bending, lifting, prolonged driving, and pushing a lawn mower.  Back pain was alleviated by laying down and taking the weight off his spine.  The Veteran indicated that he had been unable to work since 1982 due to his back problems, and that these problems affected his daily activities to a certain degree.  Upon objective examination, the Veteran's thoracolumbar spine revealed some tenderness over the lumbosacral spine and the L5-S1 area.  Range of motion testing revealed forward flexion limited to 80 degrees; backward extension limited to 30 degrees; lateral flexion limited to 30 degrees, bilaterally; and lateral rotation limited to 25 degrees, bilaterally.  He was noted to experience mild-to-moderate pain associated with movement of the thoracolumbar spine.  The musculature of his back was normal, and neurological testing revealed normal reflexes.  X-rays revealed lumbar scoliosis, degenerative disc disease at L3-L4, an old fracture of the L4 vertebral body, and Grade I spondylolisthesis at L4-L5.  

The Veteran was afforded a VA general examination in April 2001, at which time he was provided diagnoses of chronic low back pain and degenerative disc disease.  Upon physical examination, there were no joint or muscle disorders noted.  Range of motion of the lumbosacral spine revealed forward flexion limited to 60 degrees, with moderate limitation due to pain; backward extension limited to 30 degrees, with moderate limitation due to pain; lateral flexion limited to 30 degrees, bilaterally, with moderate limitation due to pain; and rotation limited to 30 degrees, bilaterally, with moderate limitation due to pain.  X-rays revealed early changes consistent with degenerative joint disease manifested by joint space narrowing.  

A private MRI conducted in September 2001 revealed mild desiccation at the upper three lumbar intervertebral discs; annular bulges at L2-3, L3-4, and L4-5 causing varying degrees of stenosis and foraminal encroachment; and no right paramedian herniated nucleus pulposus at L5-S1.  A private MRI conducted in March 2002 revealed severe degenerative changes at L3-4 with spinal stenosis and neuroforaminal narrowing; severe degenerative changes at L4-5 with neuroforaminal narrowing, bilaterally; and changes of moderately-severe-to-severe degenerative lumbar spondylosis.  

The Veteran was afforded a VA spine examination in June 2004, at which time he was diagnosed as having degenerative disc disease and spondylosis at L3-S1 with spinal stenosis and neural foraminal stenosis.  The Veteran described constant low back pain aggravated by prolonged driving, bending, lifting, and riding a lawnmower.  He experienced numbness and weakness in his bilateral lower extremities if he stood for an extended period of time, which was alleviated by laying down.  Upon objective examination, there was no abnormal curvature or tenderness of the spine noted.  Range of motion testing revealed forward flexion limited to 75 to 80 degrees; backward extension limited to 10 to 15 degrees; lateral flexion limited to 15 degrees, bilaterally; and rotation limited to 20 degrees, bilaterally.  Although there was not much pain associated with the range of motion of the thoracolumbar spine, further range of movement was limited.  Lower extremity muscle strength was normal, as were reflexes.  X-rays revealed degenerative disk disease and spondylosis of the lumbar spine from L3 to S1 with degenerative facet joint and lumbar scoliosis with convexity to the right side.  The examiner noted that functional loss due to pain and functional impairment was mild.  However, joint function was additionally limited by pain, fatigue, and weakness during repetitive use and flare-ups, and during such times functional loss and functional impairment were moderate to moderately severe.  

The Veteran was provided a VA spine examination in December 2005, at which time he described low back pain that felt "like needles."  He reported his back felt better when he stood, and that it would "lock up" if he sat for a long period of time.  Upon objective examination, no muscle spasm was appreciated in the Veteran's lower back.  His spine was nontender to percussion.  Range of motion testing revealed forward flexion limited to 80 degrees, with pain at 45 degrees; left lateral flexion to 15 degrees, with pain; right lateral flexion to 30 degrees, with pain; and rotation to 30 degrees, bilaterally, with pain.  However, there was no additional limitation upon repetitive motion.  Neurological testing was normal, with no evidence of muscle atrophy or foot drop.  X-rays revealed moderate scoliosis and spondylosis of the lumbar spine, with degenerative changes at L4-L5 and L5-S1.  Spina bifida occulta was also noted a S1.  The diagnosis was moderate chronic lumbar strain.  

In a May 2006 correspondence, the Veteran's private physician indicated that the he had complained of chronic back pain, neck pain, degenerative disc disease, muscle spasm, and numbness in the bilateral feet, legs, back, and hips, all of which began after a motor vehicle accident in 2003.  The examiner further indicated that MRI studies revealed severe degenerative changes at L3-4 with spinal stenosis and neuroforaminal narrowing, severe degenerative changes at L4-5, mild neuroforaminal narrowing bilaterally, moderately-severe-to-severe degenerative lumbar spondylosis, and herniated discs at multiple levels.

The Veteran was next afforded a VA spine examination in January 2009, at which time he was provided diagnoses of chronic lumbar strain and chronic paresthesias, but insufficient evidence of neuropathy.  The Veteran reported daily pain in his low back as well as "stinging" sensations in a global distribution across his legs and feet.  He reported exacerbation of low back pain when driving and standing for prolonged periods, but would not quantify how far or how long he could walk.  Upon objective examination, his posture and gait were normal.  Range of motion testing revealed forward flexion limited to 75 degrees, with pain at 60 degrees; backward extension limited to 15 degree, with pain throughout the range of motion; left lateral flexion limited to 20 degrees, with no pain; right lateral flexion limited to 30 degrees, with pain throughout the range of motion; and rotation limited to 30 degrees, bilaterally, with no pain.  There was no additional limitation following repetitive motion.  Neurological testing revealed normal motor strength and reflexes.  There were no sensory deficits, and his peripheral nerves were normal in both legs.  

A private treatment note dated in February 2009 indicated that the Veteran continued to experience pain which he related to a motor vehicle accident in 2003.  A May 2009 private treatment note indicated that the Veteran was diagnosed as having spondylolisthesis at L5-S1, and that he had been treated for back problems for many years through VA.  The private physician indicated that spondylolisthesis was consistent with a history of radiculopathy, and that the Veteran had neural compromise with a pinched nerve in both the cervical and lumbar regions.  The examiner stated that the Veteran also had some peripheral neuropathy, but that it was not the same as radiculopathy.  In correspondence dated in August 2009, the same physician indicated that he had treated the Veteran for lumbar spondylolisthesis and that the Veteran tried a lumbosacral immobilizer without much success with respect to pain relief.  

At his February 2010 Travel Board hearing, the Veteran testified that his right leg started buckling in January 2010.  

The claims file also contains VA treatment records dated up to November 2010; however, these records do not reveal low back symptomatology more severe than recorded in the aforementioned VA examination reports.  

The Veteran has been assigned a disability rating of 20 percent for the period under consideration.  The Board finds that no higher rating is warranted prior to November 18, 2010.  Notably, there was no evidence of intervertebral disc syndrome during this period.  Moreover, there was no indication of listing of the whole spine to the opposite side or abnormal mobility on forced motion to warrant a higher evaluation under the prior version of Diagnostic Code 5294.  At worst, even when considering limitation caused by pain, the Veteran's forward flexion was limited to only 45 degrees.  While this constitutes "moderate" limitation of motion of the lumbar spine, it does not constitute the "severe" limitation of motion necessary to warrant an increased evaluation under the prior version of Diagnostic Code 5292.  Under the General Rating Formula for Diseases and Injuries of the Spine, which went into effect on September 26, 2003, the evidence did not demonstrate the ankylosis or forward flexion limited to 30 degrees or less necessary to warrant an increased evaluation.  Neurological testing at this time was within normal limits, and the Veteran was denied entitlement to service connection for peripheral neuropathy of the lower extremities in a March 2009 rating decision which he did not appeal.  

The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the Veteran's complaints of pain, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating prior to November 18, 2010. 

In sum, the persuasive evidence demonstrates that the manifestations of the Veteran's lumbar spine disability warrant no more than a 20 percent rating prior to November 18, 2010.  The Board finds that the Veteran is not entitled to any additional separate rating for any neurological component of his lumbar spine disability, as there is no objective evidence of any additional neurological manifestations related to his lumbar spine disability.  

40 Percent Evaluation for Spondylolisthesis Since November 18, 2010

As discussed above, in a November 2011 rating decision, the RO increased the Veteran's rating to 40 percent under Diagnostic Code 5239 effective from November 18, 2010, based on the results of a VA spine examination that showed forward flexion of the thoracolumbar spine limited to 30 degrees or less.  As such, the Board will now assess the propriety of the 40 percent evaluation assigned since November 18, 2010.  

The Veteran was afforded a VA spine examination in November 2010, at which time he was provided diagnoses of dextroscoliosis, multilevel degenerative disc changes with asymmetric significant left foraminal narrowing at L2-3 and L3-4 as well as asymmetric right foraminal narrowing at L4-5 and L5-S1, degenerative Grade I anterolisthesis at L5-S1, discogenic degenerative marrow edema at L2-3, and loss of usual lumbar lordosis due to spasm.  Subjectively, the Veteran described numbness, paresthesias, weakness, and unsteadiness.  He further reported fatigue, decreased motion, stiffness, spasm, and a daily, moderate, stabbing low back pain that radiated into his bilateral lower extremities.  Upon objective examination, the Veteran's right mid-thoracic area appeared to be in spasm, although he did not complain of pain in that area.  His gait was antalgic and he exhibited lumbar flattening, although there was no evidence of ankylosis.  

Range of motion testing revealed forward flexion limited to 5 degrees; backward extension limited to 2 degrees; lateral flexion limited to 5 degrees, bilaterally; left lateral rotation limited to 15 degrees; and right lateral rotation limited to 10 degrees.  In addition, there was objective evidence of pain upon the active range of motion.  Although there was objective evidence of pain following repetitive motion, there were no additional limitations after three repetitions of range of motion.  Reflex testing was normal.  Sensory examination revealed decreased vibration sense and pain/pinprick sense in the left lower extremity, but otherwise showed normal sensation.  Motor testing was also normal.  X-rays revealed some loss of the usual lumbar lordosis which may reflect spasm, degenerative changes of the lumbosacral spine, and lumbosacral spine scoliosis convex to the right.  The examiner also noted that the Veteran had not been employed since 1982 due to low back pain, and that his back disorders led to increased absenteeism and the assignment of different duties.  

The Veteran was also afforded a VA peripheral nerves examination in November 2010, at which time he was provided a diagnosis of right leg pain of unknown etiology, but with no electrophysiological evidence of right L3-S1 radiculopathy or diffuse sensorimotor peripheral neuropathy in the right lower extremity by electromyography (EMG) and nerve conduction velocity (NCV) studies.  The Veteran reported that his right leg pain began in December 1982 when he was struck by a motor vehicle while riding a bicycle.  Since then, he had received epidural injections in 2010 in an attempt to alleviate the pain.  He further described that he had difficulty changing position due to his leg, and that he felt that his right leg was weak.  However, objective reflex testing and motor testing was normal.  Sensory examination revealed decreased vibration sense and pain/pinprick sense in the left lower extremity, but otherwise showed normal sensation.  Muscle tone was normal, and there was no evidence of muscle atrophy, gait abnormality, imbalance, tremor, fasciculations, or joint impairment due to nerve disorder.  EMG studies revealed no electrophysiological evidence of a right L3-S1 radiculopathy of a diffuse sensorimotor peripheral neuropathy in the right lower extremity.  

In an October 2011 addendum opinion, the November 2010 VA examiner reiterated that the Veteran's service-connected spondylolisthesis was not found to cause impairment of the sciatic nerve as evidenced by EMG studies or examination.  No paralysis of the nerve was found on examination, and no functional impairment was noted.  The examiner opined that the Veteran's current symptoms were not related to his service-connected spondylolisthesis, as his current symptoms did not begin until after he was struck by a motor vehicle following separation from service.  

The Veteran has been assigned a disability rating of 40 percent for the period under consideration.  The Board finds that no higher rating is warranted since November 18, 2010.  Notably, there is no evidence of intervertebral disc syndrome.  Moreover, under the General Rating Formula for Diseases and Injuries of the Spine, the evidence did not demonstrate the ankylosis necessary to warrant an increased evaluation.  With respect to neurological findings, the VA examiner explicitly opined in October 2011 that the Veteran's service-connected spondylolisthesis was not found to cause impairment of the sciatic nerve as evidenced by EMG studies or examination.  

The Board has considered the Veteran's complaints of pain, as well as, all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating since November 18, 2010. 

In sum, the persuasive evidence demonstrates that the manifestations of the Veteran's lumbar spine disability warrant no more than a 40 percent rating since November 18, 2010.  The Board finds that the Veteran is not entitled to any additional separate rating for any neurological component of his lumbar spine disability, as there is no objective evidence of any additional neurological manifestations related to his lumbar spine disability.  Therefore, the claims for entitlement to an increased rating for spondylolisthesis at L4-L5 must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim for an increased rating.


ORDER

An evaluation in excess of 20 percent for spondylolisthesis at L4-L5 prior to November 18, 2010, is denied.

An evaluation in excess of 40 percent for spondylolisthesis at L4-L5 since November 18, 2010, is denied.


REMAND

VA regulations provide that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2011).  

The Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

VA law provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16(a) (2011).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2011).

The Court has held that in determining entitlement to a total disability rating based upon individual unemployability neither nonservice-connected disabilities nor advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  

In this case, the evidence of record raises the issues of entitlement to an extraschedular rating and a TDIU.  The Veteran has reported on multiple occasions that he was unable to sustain gainful employment due to his low back disorder.  The issue of TDIU was initially raised in a September 1996 application in which the Veteran reported he last worked in November 1993.  Although a November 2010 VA examination report noted the Veteran had retired from his usual occupation in construction in 1982 due to low back pain, the report is unclear as to whether this statement represented the opinion of the examiner or was merely recorded information reported by the Veteran.  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issues remaining on appeal.  After the Veteran has signed the appropriate releases, records should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  The Veteran's claims file should be returned to the November 2010 VA examiner, or to an appropriate medical specialist if that examiner is not available, for clarification of the provided opinion.  The examiner should be requested to review the evidence of record and to provide opinions addressing whether the service-connected spondylolisthesis at L4-L5 disability (a) presents an exceptional disability picture due to such factors as marked interference with employment or frequent periods of hospitalization, or (b) has resulted in an occupational impairment such that substantially gainful employment is prevented.  In making an assessment as to whether the Veteran is capable of obtaining or retaining gainful employment, the examiner should only take into account his service-connected disabilities, and should not consider nonservice-connected disabilities or the Veteran's age.

All indicated examinations, tests, and studies are to be performed.  Opinions should be provided based on the results of any examinations, a review of the medical and lay evidence of record, and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issues remaining  on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


